Wheeler, J.
The evidence establishes a mutual account current between the parties, running down to the 24th of May, 1849. This suit was commenced on the 14th of May, 1851. Consequently two years from the date of the last item in the account current had not elapsed at the time of bringing the suit; and the action was not barred by the statute. (Pridgen v. Hill, Supra.) The defendant therefore can have sustained no injury by reason of the error in the charge complained of. It is not perceived that there was any error committed by the Court in the general charge, or in the ruling upon the instruction asked, which, in reference to the evidence in the case, can possibly have worked any injury or injustice to the defendant. The verdict appears warranted by the evidence and law of the case; and the Court did not err in refusing to grant a new trial, merely for the correction of errors and irregularities in practice, in no way affecting the merits or justice of the case. The judgment is affirmed.
Judgment affirmed.